Exhibit 10.1

 

AMENDMENT NO. 2 AND WAIVER

TO REVOLVING CREDIT AND TERM LOAN AGREEMENT

 

THIS AMENDMENT NO. 2 AND WAIVER TO REVOLVING CREDIT AND TERM LOAN AGREEMENT
(this “Amendment”) is made and entered into as of December 4, 2015, by and among
DAKOTA PLAINS TRANSLOADING, LLC, a Minnesota limited liability company (“Dakota
Transloading”), DAKOTA PLAINS SAND, LLC, a Minnesota limited liability company
(“Dakota Sand”), DAKOTA PLAINS MARKETING, LLC, a Minnesota limited liability
company (“Dakota Marketing” and, together with Dakota Transloading and Dakota
Sand, collectively, the “Borrowers” and, individually, each, a “Borrower”),
DAKOTA PLAINS HOLDINGS, INC., a Nevada corporation (“Holdings”), the Lenders
party hereto (the “Lenders”) and SUNTRUST BANK, in its capacity as
Administrative Agent for the Lenders (the “Administrative Agent”) and as issuing
bank (the “Issuing Bank”).

 

W I T N E S S E T H:

 

WHEREAS, the Borrowers, Holdings, the Lenders and the Administrative Agent are
parties to that certain Revolving Credit and Term Loan Agreement, dated as of
December 5, 2014 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”; capitalized terms used herein and not
otherwise defined shall have the meanings assigned to such terms in the Credit
Agreement, as amended hereby), pursuant to which the Lenders have made certain
financial accommodations available to the Borrowers; and

WHEREAS, the Borrowers, Holdings, the Lenders and the Administrative Agent have
agreed to amend certain provisions of the Credit Agreement and waive certain
Events of Default.

NOW, THEREFORE, for good and valuable consideration, the sufficiency and receipt
of all of which are acknowledged, the Borrowers, Holdings, the Lenders and the
Administrative Agent agree as follows:

 

1.                  Amendments.  Effective upon satisfaction of the conditions
precedent set forth in Section 3, and in reliance upon the representations and
warranties of the Loan Parties set forth in this Amendment and the other Loan
Documents, the Credit Agreement is hereby amended as follows:

(a)                The following definitions are hereby added to Section 1.1 of
the Credit Agreement in alphabetical order:

“Amendment No. 2” shall mean that certain Amendment No. 2 and Waiver to
Revolving Credit and Term Loan Agreement, dated as of December 4, 2015, among
the Borrowers, Holdings, the Lenders party thereto and the Administrative Agent.

“Amendment No. 2 Closing Date” shall mean December 4, 2015.

“World Fuels” shall mean World Fuel Services Corporation and any of its
affiliates and subsidiaries.

“World Fuels Disputed Claims” shall mean the pending litigation and disputed
claims between the Loan Parties and World Fuels.

1 

 

 

(b)               The following definitions in Section 1.1 of the Credit
Agreement are hereby amended and restated in their entirety to read as follows:

“Applicable Margin” shall mean, as of any date:

(i)                 with respect to interest on all Tranche A Term Loans and
Revolving Loans outstanding on such date or the letter of credit fee, as the
case may be, the percentage per annum determined by reference to the applicable
Leverage Ratio in effect on such date as set forth in the pricing grid below
(the “Pricing Grid”); provided that a change in the Applicable Margin resulting
from a change in the Leverage Ratio shall be effective on the second Business
Day after the Borrowers deliver each of the financial statements required by
Section 5.1(a) and (b) and the Compliance Certificate required by Section
5.1(c); provided, further, that if at any time the Borrowers shall have failed
to deliver such financial statements and such Compliance Certificate when so
required, the Applicable Margin shall be at Level I as set forth in the Pricing
Grid until such time as such financial statements and Compliance Certificate are
delivered, at which time the Applicable Margin shall be determined as provided
above. Notwithstanding the foregoing, the Applicable Margin from the Closing
Date until the date by which the financial statements and Compliance Certificate
for the Fiscal Quarter ending on March 31, 2015 are required to be delivered
shall be at Level I as set forth in the Pricing Grid. In the event that any
financial statement or Compliance Certificate delivered hereunder is shown to be
inaccurate (regardless of whether this Agreement or the Commitments are in
effect when such inaccuracy is discovered), and such inaccuracy, if corrected,
would have led to the application of a higher Applicable Margin based upon the
Pricing Grid (the “Accurate Applicable Margin”) for any period that such
financial statement or Compliance Certificate covered, then (i) the Borrowers
shall promptly deliver to the Administrative Agent a correct financial statement
or Compliance Certificate, as the case may be, for such period, (ii) the
Applicable Margin shall be adjusted such that after giving effect to the
corrected financial statement or Compliance Certificate, as the case may be, the
Applicable Margin shall be reset to the Accurate Applicable Margin based upon
the Pricing Grid for such period and (iii) the Borrowers shall promptly pay to
the Administrative Agent, for the account of the Lenders, the accrued additional
interest owing as a result of such Accurate Applicable Margin for such period. 
The provisions of this definition shall not limit the rights of the
Administrative Agent and the Lenders with respect to Section 2.13(c) or Article
VIII.

 

Pricing Grid

Pricing Level Leverage Ratio Applicable Margin for Eurodollar Loans Applicable
Margin for Base Rate Loans Applicable Margin for Letter of Credit Fees
Applicable Percentage for Commitment Fee I Greater than 3.50:1.00 4.25%
per annum 3.25%
per annum 4.25%
per annum 0.625%
per annum II Less than or equal to 3.50:1.00 but greater than 3.00:1.00 4.00%
per annum 3.00%
per annum 4.00%
per annum 0.625%
per annum III Less than or equal to 3.00:1.00 but greater than 2.50:1.00 3.75%
per annum 2.75%
per annum 3.75%
per annum 0.50%
per annum IV Less than or equal to 2.50:1:00 3.50%
per annum 2.50%
per annum 3.50%
per annum 0.50%
per annum

 



2 

 

(ii)              with respect to interest on all Tranche B Term Loans
outstanding on such date, the percentage per annum equal to 9.50% for Eurodollar
Loans and 8.50% for Base Rate Loans from the Amendment No. 2 Closing Date until
the Tranche B Maturity Date.

  

“Interest Period” shall mean, with respect to any Term Loan Eurodollar
Borrowing, a period of one, two or three months, and with respect to any
Revolving Eurodollar Borrowing, a period of one, two or three months; provided
that:

              (i)              the initial Interest Period for such Borrowing
shall commence on the date of such Borrowing (including the date of any
conversion from a Borrowing of another Type), and each Interest Period occurring
thereafter in respect of such Borrowing shall commence on the day on which the
next preceding Interest Period expires;

              (ii)              if any Interest Period would otherwise end on a
day other than a Business Day, such Interest Period shall be extended to the
next succeeding Business Day, unless such Business Day falls in another calendar
month, in which case such Interest Period would end on the next preceding
Business Day;

              (iii)              any Interest Period which begins on the last
Business Day of a calendar month or on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period shall
end on the last Business Day of such calendar month;

              (iv)              each principal installment of the Term Loans
shall have an Interest Period ending on each installment payment date and the
remaining principal balance (if any) of the Term Loans shall have an Interest
Period determined as set forth above; and

             (v)              no Interest Period may extend beyond the Revolving
Commitment Termination Date, unless on the Revolving Commitment Termination Date
the aggregate outstanding principal amount of Term Loans is equal to or greater
than the aggregate principal amount of Eurodollar Loans with Interest Periods
expiring after such date, and no Interest Period may extend beyond the Maturity
Date.

“Tranche B Maturity Date” shall mean, with respect to the Tranche B Term Loans,
the earlier of (i) January 5, 2017 and (ii) the date on which the principal
amount of all outstanding Tranche B Term Loans have been declared or
automatically have become due and payable (whether by acceleration or
otherwise).

 



3 

 

 

 

(c)                Section 2.9 of the Credit Agreement is hereby amended by (i)
changing clause (c) to clause (d) thereof, and (ii) adding the following new
clause (c) immediately after clause (b) thereof:

 

(c)    “In addition to the payments required immediately above, the Borrowers
shall pay to the Administrative Agent, for the pro rata benefit for the account
of the Lenders, on or before the dates set forth below, payments in the
aggregate principal amount for all Lenders set forth opposite such date below
(and on such other date(s) an in such other amounts as may be required from time
to time pursuant to this Agreement), payments to be applied to the principal
amount of the Tranche A Term Loans made pursuant to Section 2.5(a) in the
inverse order of maturity:

 

Installment Date Aggregate Principal Amount July 31, 2016 $250,000 August 31,
2016 $250,000 September 30, 2016 $250,000 October 31, 2016 $325,000 November 30,
2016 $325,000 December 31, 2016 $325,000”

(d)               Section 2.12 of the Credit Agreement is hereby amended by
adding new clauses (f) and (g) as follows with the appropriate grammatical and
punctuation changes thereto:

 

(f)    “No later than the Business Day following the date of receipt by any
Borrower or any other Loan Party of the proceeds of cash distributions and
payments from the World Fuels Disputed Claims by such Borrower or any such other
Loan Party, Borrowers shall prepay the outstanding principal amount of the
Tranche A Term Loan in accordance with Section 2.12(g) in an amount equal to 50%
of such proceeds received by Holdings in connection with the World Fuels
Disputed Claims; provided that the aggregate amount of proceeds paid in
accordance with this Section 2.12(f) shall not exceed $1,500,000.

(g)   Any prepayments made by the Borrowers or any other Loan Party pursuant to
subsection (f) of this Section shall be applied as follows: first, to the
Administrative Agent’s fees and reimbursable expenses then due and payable
pursuant to any of the Loan Documents; second, to all reimbursable expenses of
the Lenders and all fees and reimbursable expenses of the Issuing Bank then due
and payable pursuant to any of the Loan Documents, pro rata to the Lenders and
the Issuing Bank based on their respective pro rata shares of such fees and
expenses; third, to interest and fees then due and payable hereunder, pro rata
to the Lenders based on their respective pro rata shares of such interest and
fees; fourth, to the principal balance of the Tranche A Term Loans, until the
same shall have been paid in full, pro rata to the Lenders based on their Pro
Rata Shares of the Tranche A Term Loans applied to the Tranche A Loan principal
amount in the inverse order of maturity.”

 



4 

 

 

 

(e)                Section 2.23(a) of the Credit Agreement is hereby amended by
amending and restating clause (i) thereof in its entirety to read as follows:

“(i)              the aggregate principal amount of all such Incremental
Commitments made pursuant to this Section after the Amendment No. 2 Closing Date
shall not exceed $0 (the principal amount of each such Incremental Commitment,
the “Incremental Commitment Amount”);”

(f)                Section 6.1 of the Credit Agreement is hereby amended and
restated in its entirety to read as follows:

“Section 6.1              Leverage Ratio.  The Borrowers will maintain, as of
the end of each Fiscal Quarter, commencing with the Fiscal Quarter ending on
June 30, 2016, a Leverage Ratio of not greater than:

Fiscal Quarter Leverage Ratio For the Fiscal Quarter ending on
June 30, 2016 9.42:1.00 For the Fiscal Quarter ending on
September 30, 2016 7.52:1.00 For the Fiscal Quarter ending on
December 31, 2016 5.15:1.00 For each Fiscal Quarter ending on or after March 31,
2017 3.50:1.00”


(g)                Article VI of the Credit Agreement is hereby amended by
adding the following new Section 6.3 immediately after Section 6.2 thereof:

“Section 6.3.              Minimum Unrestricted Liquidity.  The Borrowers will
maintain, as of the last Business Day of each month beginning on December 31,
2015, a minimum unrestricted liquidity of $1,000,000 exclusive of any cash in
any escrow accounts or similar restricted accounts in which Loan Parties assert
or have an interest.”

(h)               Section 7.1 of the Credit Agreement is hereby amended by
amending and restating paragraphs (c), (f) and (l) in their entirety to read as
follows:

“(c)              Indebtedness of Holdings and its Subsidiaries incurred to
finance the acquisition, construction or improvement of any fixed or capital
assets, including Capital Lease Obligations, and any Indebtedness assumed in
connection with the acquisition of any such assets or secured by a Lien on any
such assets prior to the acquisition thereof (provided that such Indebtedness is
incurred prior to or within 90 days after such acquisition or the completion of
such construction or improvements), and extensions, renewals and replacements of
any such Indebtedness that do not increase the outstanding principal amount
thereof (immediately prior to giving effect to each such extension, renewal or
replacement) or shorten the maturity or the weighted average life thereof;
provided that the aggregate principal amount of such Indebtedness does not
exceed $1,000,000 at any time outstanding;



5 

 

 

(f)              Indebtedness of any Person which becomes a Subsidiary after the
date of this Agreement; provided that (i) such Indebtedness exists at the time
that such Person becomes a Subsidiary and is not created in contemplation of or
in connection with such Person becoming a Subsidiary, and (ii) the aggregate
principal amount of such Indebtedness permitted hereunder shall not exceed
$100,000 at any time outstanding;

(l)              other unsecured Indebtedness of Holdings and its Subsidiaries
in an aggregate principal amount not to exceed $1,000,000 at any time
outstanding.”

(i)               Section 7.4 of the Credit Agreement is hereby amended by
deleting paragraph (h) and making the appropriate grammatical and punctuation
changes thereto and amending and restating paragraph (j) in its entirety to read
as follows:

“(j)              other Investments which in the aggregate do not exceed
$100,000 in any Fiscal Year.”

(j)               Section 7.6 of the Credit Agreement is hereby amended by
amending and restating paragraph (d) in its entirety to read as follows:

“(d)              the sale or other disposition of such assets in an aggregate
amount not to exceed $500,000 in any Fiscal Year.”

(k)               Section 7.14 of the Credit Agreement is hereby amended and
restated in its entirety to read as follows:

“Section 7.14.              Lease Obligations.  Holdings and the Borrowers will
not, and will not permit any of their Subsidiaries to, create or suffer to exist
any obligations for the payment under operating leases or agreements to lease
(but excluding any obligations under leases required to be classified as capital
leases under GAAP having a term of five years or more) which would cause the
present value of the direct or contingent liabilities of Holdings and its
Subsidiaries under such leases or agreements to lease, on a consolidated basis,
to exceed the amounts set forth on Schedule 7.14 and extensions, renewals and
replacements of any such leases or agreements that do not increase the present
value of the direct or contingent liabilities of Holdings and its Subsidiaries
thereunder (immediately prior to giving effect to such extension, renewal or
replacement) by more than $500,000 in the aggregate.”

2.                  Waiver of Events of Default.  Effective upon the Amendment
No. 2 Closing Date, the Lenders hereby waive (a) compliance with the Leverage
Ratio for the Borrowers’ fiscal quarters ended December 31, 2015 and March 31,
2016, respectively, and (b) all Defaults and Events of Default set forth on
Exhibit A hereto, to the earlier of (i) January 5, 2017, (ii) the date of
issuance of any judgment, order or similar decree or settlement in favor of
World Fuels with respect to the World Fuels Disputed Claims which requires a
payment in cash by the Loan Parties, individually or collectively, to World
Fuels with respect to the World Fuels Disputed Claims and either (x) enforcement
proceedings shall have been commenced by World Fuels upon such judgment, order
or similar decree or (y) there shall be a period of 30 consecutive days during
which a stay of enforcement of such judgment, order or similar decree, by reason
of a pending appeal or otherwise, shall not be in effect or (iii) any additional
Event of Default arising hereafter and not set forth on Exhibit A; provided,
however, that such waivers be limited precisely as written and to the extent
described herein, and nothing contained herein shall be deemed to (a) constitute
a waiver of compliance by the Loan Parties with respect to any other term,
provision or condition of this Credit Agreement or any other Loan Document or
(b) prejudice any right or remedy that the Bank may now have or may have in the
future under or in connection with this Credit Agreement or any other Loan
Document.



6 

 

 

3.                  Amendment Fee.  The Loan Parties agree to pay to the
Administrative Agent a fee (the “Amendment Fee”) in the amount, for the pro rata
benefit of all the Lenders, of 3.00% of the aggregate total outstanding with
respect to the Revolving Loan Commitment, plus the principal amounts of the
Tranche A Term Loan and the Tranche B Term Loan shall be fully earned on the
Amendment No. 2 Closing Date payable to the Administrative Agent as follows for
the pro rata benefit of all the Lenders:

(a)1.00% shall be paid in cash on the Amendment No. 2 Closing Date; and    
(b)2.00% shall be paid upon the earlier of payment in full in cash of the
Tranche B Term Loan or the occurrence of an Event of Default arising after the
Amendment No.  2 Closing Date, provided, however, that 1.00% of the total
Amendment Fee shall be forgiven and not paid (or refunded if paid after the
occurrence of an Event of Default) if the Tranche B Term Loan is paid in cash in
full on or before June 30, 2016.

If the Tranche B Term Loan is not paid in full in cash on or before June 30,
2016, then a fee (in addition the 3.00% outlined above) of 1.00% equal to the
aggregate total with respect to the Revolving Loan Commitment, plus the
principal amounts of the Tranche A Term Loan and the Tranche B Term Loan
outstanding as of June 30, 2016 which shall be fully earned and payable on the
earlier of payment in cash in full of (i) the Tranche B Term Loan, (ii) January
5, 2017 or (iii) the date of an Event of Default occurring after the Amendment
No. 2 Closing Date;

4.                  Conditions to Effectiveness of this
Amendment.  Notwithstanding any other provision of this Amendment and without
affecting in any manner the rights of the Lenders hereunder, it is understood
and agreed that this Amendment shall not become effective, and the Loan Parties
shall have no rights under this Amendment, until the following conditions
precedent have been satisfied or duly waived by the Lenders party hereto (such
date, the “Amendment No. 2 Closing Date”):

(a)              Certain Documents.  The Administrative Agent shall have
received each of the following, in form and substance satisfactory to the
Administrative Agent:

(i)              executed counterparts to this Amendment from each of the Loan
Parties, the Administrative Agent and the Required Lenders;

 

(ii)             a certificate of the Secretary or Assistant Secretary of each
Loan Party, (x) certifying that there have been no changes or certifying as to
any changes from (I) the articles or certificate of incorporation, certificate
of organization or limited partnership, or other registered organizational
documents of such Loan Party or (II) the bylaws, partnership agreement or
limited liability company agreement of such Loan Party, in each case as in
effect on the Closing Date or that the organizational documents of such Loan
Party attached to such certificate are complete and correct copies of such
organizational documents as in effect on the Amendment No. 2 Closing Date,
(y) attaching and certifying a copy of the resolutions of its board of directors
or other equivalent governing body or any duly authorized committee thereof, or
comparable authorization, authorizing the execution, delivery and performance of
this Amendment and (z) certifying the name, title and true signature of each
officer of such Loan Party executing this Amendment;



7 

 

 

 

(iii)              a certificate of good standing or existence for each Loan
Party, as may be available from the Secretary of State of the jurisdiction of
organization of such Loan Party;

 

(iv)              a certificate of a Responsible Officer of each Loan Party,
dated as of the Amendment No. 2 Closing Date, certifying that, immediately after
giving effect to this Amendment, (x) no Default or Event of Default exists which
has not otherwise been waived by this Amendment, (y) all representations and
warranties of each Loan Party set forth in the Loan Documents are true and
correct in all material respects (other than (A) those representations and
warranties that are expressly qualified by a Material Adverse Effect or other
materiality, in which case such representations and warranties are true and
correct in all respects, and (B) those representations and warranties that
specifically refer to an earlier date, in which case such representations and
warranties were true and correct in all material respects as of such earlier
date (other than those representations and warranties that are expressly
qualified by a Material Adverse Effect or other materiality, in which case such
representations and warranties were true and correct in all respects as of such
earlier date)) and (z) since December 5, 2014, there has been no change which
has had or could reasonably be expected to have a Material Adverse Effect;

 

(v)              a favorable written opinion of Faegre Baker Daniels, LLP
addressed to the Administrative Agent, the Issuing Bank and each of the Lenders,
covering matters relating to the enforceability, due authority and execution of
this Amendment by the Loan Parties;

 

(vi)             that certain side letter from the Loan Parties dated as of the
date of this Amendment attaching thereto summary pages of the 2016 Budget, the
detail and supporting information having been provided to the Administrative
Agent on December 4, 2015; and

 

(vii)            all such other documentation as requested by the Administrative
Agent in connection herewith.

 

(b)               Fees and Expenses Paid. The Loan Parties shall have paid to
the Administrative Agent:

 

i.the Amendment Fee;

 

ii.such other fees as the Loan Parties have previously agreed to pay on or prior
to the Amendment No. 2 Closing Date to the Administrative Agent or any of its
affiliates in connection with this Amendment; and

iii.the out-of-pocket costs and expenses incurred in connection with this
Amendment or the Credit Agreement (including reasonable fees, charges and
disbursements of King & Spalding LLP, counsel to the Administrative Agent) for
which invoices (including estimated fees and expenses) have been presented to
the Loan Parties at least one day before the anticipated Amendment No. 2 Closing
Date.

 

5.                  Representations and Warranties. To induce the Lenders and
the Administrative Agent to enter into this Amendment, each of Holdings and its
Subsidiaries hereby represents and warrants the following to the Lenders and the
Administrative Agent:

 



8 

 

 

 

(a)                Each of Holdings and its Subsidiaries (i) is duly organized,
validly existing and in good standing as a corporation, partnership or limited
liability company under the laws of the jurisdiction of its organization, (ii)
has all requisite power and authority to carry on its business as now conducted,
and (iii) is duly qualified to do business, and is in good standing, in each
jurisdiction where such qualification is required, except where a failure to be
so qualified would not reasonably be expected to result in a Material Adverse
Effect.

 

(b)               The execution, delivery and performance by each Loan Party of
this Amendment and any related Loan Documents to which it is a party are within
such Loan Party’s organizational powers and have been duly authorized by all
necessary organizational, and, if required, shareholder, partner or member,
action. This Agreement has been duly executed and delivered by Holdings and the
Borrowers and constitutes, and each other Loan Document and Related Transaction
Document to which any Loan Party is a party, when executed and delivered by such
Loan Party, will constitute, valid and binding obligations of such Loan Party,
enforceable against it in accordance with their respective terms, except as may
be limited by applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws affecting the enforcement of creditors’ rights generally and by
general principles of equity.

 

(c)                The execution, delivery and performance by each Loan Party of
this Amendment and the other Loan Documents to which it is a party (i) do not
require any consent or approval of, registration or filing with, or any action
by, any Governmental Authority, except those as have been obtained or made and
are in full force and effect, (ii) will not violate any Requirements of Law
applicable to such Loan Party or any of its Subsidiaries or any judgment, order
or ruling of any Governmental Authority, (iii) will not violate or result in a
default under any indenture, material agreement or other material instrument
binding on such Loan Party or any of its Subsidiaries or any of its assets or
give rise to a right thereunder to require any payment to be made by such Loan
Party or any of its Subsidiaries and (iv) will not result in the creation or
imposition of any Lien on any asset of such Loan Party or any of its
Subsidiaries, except Liens (if any) created under the Loan Documents.

 

(d)              This Amendment has been duly executed and delivered for the
benefit of or on behalf of each Loan Party and constitutes a legal, valid and
binding obligation of each Loan Party, enforceable against such Loan Party in
accordance with its terms except as the enforceability hereof may be limited by
bankruptcy, insolvency, reorganization, moratorium and other laws affecting
creditors’ rights and remedies in general.

 

(e)              Immediately after giving effect to this Amendment, the
representations and warranties contained in the Credit Agreement and the other
Loan Documents are true and correct in all material respects (other than (A)
those representations and warranties that are expressly qualified by a Material
Adverse Effect or other materiality, in which case such representations and
warranties are true and correct in all respects and (B) those representations
and warranties that specifically refer to an earlier date, in which case such
representations and warranties were true and correct in all material respects as
of such earlier date (other than those representations and warranties that are
expressly qualified by a Material Adverse Effect or other materiality, in which
case such representations and warranties were true and correct in all respects
as of such earlier date)), and no Default or Event of Default has occurred and
is continuing as of the date hereof.



9 

 

 

 

6.                  Reaffirmations and Acknowledgments.

 

(a)Acknowledgment of Perfection of Security Interest. Each Loan Party hereby
acknowledges that, as of the date hereof, the security interests and liens
granted to the Administrative Agent and the Lenders under each Collateral
Document to which such Loan Party is a party (i) are in full force and effect,
(ii) assuming that the Administrative Agent has taken such actions as set forth
in the Collateral Documents, are properly perfected and (iii) are enforceable in
accordance with the terms of the Collateral Documents, except as the
enforceability thereof may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general principles of equity.

 

(b)Reaffirmation of Obligations. Each Loan Party hereby ratifies the Credit
Agreement and acknowledges and reaffirms (i) that it is bound by all terms of
the Credit Agreement and the Loan Documents applicable to it, (ii) that it is
responsible for the observance and full performance of its respective
Obligations, (iii) that neither it nor any other Loan Party has any right of
setoff, recoupment or other offset with respect to any of the Obligations, the
Credit Agreement or any other Loan Document and (iv) that, as of December 4,
2015, the aggregate principal balance of the outstanding Obligations under the
Credit Agreement is at least $56,937,500 and that the respective principal
balances of the various Loans as of such date are not less than the following:

 



  Revolving Loans $20,000,000     Tranche A Term Loan  $14,437,500     Tranche B
Term Loan     $22,500,000  

 



The foregoing amounts do not include interest, fees, expenses and other amounts
that are chargeable or otherwise reimbursable under the Credit Agreement and the
other Loan Documents.

 

7.                  Effect of Amendment.  Except as set forth expressly herein,
all terms of the Credit Agreement, as amended hereby, and the other Loan
Documents shall be and remain in full force and effect and shall constitute the
legal, valid, binding and enforceable obligations of each Loan Party (to the
extent such Loan Party is a party thereto) to the Lenders and the Administrative
Agent. Except as set forth expressly herein, the execution, delivery and
effectiveness of this Amendment shall not operate as a waiver of any right,
power or remedy of the Lenders under the Credit Agreement, nor constitute a
waiver of any provision of the Credit Agreement. This Amendment shall constitute
a Loan Document for all purposes of the Credit Agreement.

 

8.                  Governing Law.  This Amendment shall be governed by, and
construed in accordance with, the internal laws of the State of New York and all
applicable federal laws of the United States of America.

 

9.                  No Novation.  This Amendment is not intended by the parties
to be, and shall not be construed to be, a novation of the Credit Agreement or
an accord and satisfaction in regard thereto.

 

10.              Costs and Expenses. The Loan Parties agree to pay on demand all
reasonable, out-of-pocket costs and expenses of the Administrative Agent in
connection with the preparation, execution and delivery of this Amendment,
including, without limitation, the reasonable fees and out-of-pocket expenses of
outside counsel for the Administrative Agent with respect thereto.

 

11.              Release.  Each Loan Party hereby releases the Lenders and all
affiliates, officers, directors, shareholders, partners, members, agents,
employees, representatives, advisors and attorneys of the Lenders from any and
all claims, causes of action, suits, debts, liens, obligations, liabilities,
demands, losses, costs and expenses (including attorneys’ fees and reasonable
advisors’ fees and disbursements) of any kind, character, or nature whatsoever,
known or unknown, fixed or contingent, which any Loan Party may have or claim to
have as of the effective date of this Credit Agreement or which may thereafter
arise out of or be connected with any act of commission or omission of the
Lenders existing or occurring prior to the effective date of this Amendment or
any instrument executed prior to the date of this Amendment including, without
limitation, any claims, liabilities or obligations arising with respect to this
Amendment. The foregoing release shall be binding upon each Loan Party and shall
inure to the benefit of the Lenders, the release parties set forth above and
each of their respective heirs, executors, administrators, successors, and
assigns. Each Loan Party covenants that it will not sue, sue further, or
otherwise prosecute in any way any claim, person, or entity released in the
foregoing release on account of or otherwise relating to any claims or causes of
action released herein.

 

10 

 



 

12.              Counterparts. This Amendment may be executed by one or more of
the parties hereto in any number of separate counterparts, each of which shall
be deemed an original and all of which, taken together, shall be deemed to
constitute one and the same instrument. Delivery of an executed counterpart of
this Amendment by facsimile transmission or by electronic mail in pdf form shall
be as effective as delivery of a manually executed counterpart hereof.

 

 

13.              Binding Nature. This Amendment shall be binding upon and inure
to the benefit of the parties hereto, their respective successors,
successors-in-titles, and assigns.

 

 

14.              Entire Understanding. This Amendment sets forth the entire
understanding of the parties with respect to the matters set forth herein, and
shall supersede any prior negotiations or agreements, whether written or oral,
with respect thereto.

 

 

 

[Signature Pages to Follow]

 

 

 

 

 

 

 

 

 

11 

 



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

BORROWERS: DAKOTA PLAINS TRANSLOADING, LLC         By:   /s/ Gabriel G. Claypool
    Name:   Gabriel G. Claypool
Title:     President, Chief Executive Officer and Secretary               DAKOTA
PLAINS SAND, LLC         By:   /s/ Gabriel G. Claypool     Name:   Gabriel G.
Claypool
Title:     President, Chief Executive Officer and Secretary               DAKOTA
PLAINS MARKETING, LLC         By:   /s/ Gabriel G. Claypool     Name:   Gabriel
G. Claypool
Title:     President, Chief Executive Officer and Secretary            
HOLDINGS: DAKOTA PLAINS HOLDINGS, INC.         By:   /s/ Gabriel G. Claypool    
Name:   Gabriel G. Claypool
Title:     President             SUBSIDIARY LOAN PARTIES: DPTS MARKETING LLC    
    By:   /s/ Timothy R. Brady     Name:   Timothy R. Brady
Title:     Treasurer               DAKOTA PETROLEUM TRANSPORT SOLUTIONS, LLC    
    By:   /s/ Timothy R. Brady     Name:   Timothy R. Brady
Title:     Treasurer

 

 

[Signature Page to Amendment No. 2]

 

 

 

 

  DPTS SAND, LLC         By:   /s/ Timothy R. Brady     Name:   Timothy R. Brady
Title:     Treasurer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Signature Page to Amendment No. 2]

 

 

 

 

  SUNTRUST BANK,   as the Administrative Agent and as a Lender         By:   /s/
 Janet R. Naifeh     Name:   Janet R. Naifeh
Title:     Senior Vice President

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Signature Page to Amendment No. 2]

 



 

 

 

Exhibit A

 

 

1.Any Default or Event of Default arising under Section 8.1(c) of the Credit
Agreement related to any failure of any representation or warranty of the Loan
Parties in Section 4.4 (with respect to there not being any changes with respect
to Holdings and its Subsidiaries since December 5, 2014 which have had or could
reasonably be expected to have a Material Adverse Effect) or Section 4.5(a)
(with respect to there not being any reasonable possibility of an adverse
determination in any litigation, investigation or proceeding that could
reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect), solely to the extent that such representations or
warranties would not be true as a result of the World Fuels Disputed Claims.    
2.Any Default or Event of Default arising under Section 8.1(f) of the Credit
Agreement related to any action by World Fuels to either (a) disaffirm the
Subordination Agreement, (b) accelerate all or any part of the Permitted
Subordinated Obligations or (c) declare such obligations to be due and payable
or required to be prepaid or redeemed, in each case prior to the stated maturity
thereof as a result of the World Fuels Disputed Claims.     3.Any Default or
Event of Default arising under Section 8.1(g) of the Credit Agreement related to
failure of the Loan Parties to make the Operational Override Payments, payments
on the Railcar Leases or any other payment to World Fuels, in each case to the
extent that such failure is related to World Fuels Disputed Claims.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 

